 ELECTRONIC DATA SYSTEMS125ElectronicData Systems International CorporationandEmilio RodriguezandJaime RosadoElectronicData Systems International CorporationandUnion de Tronquistas de Puerto Rico,Local 901, International Brotherhood of-Team-sters,Chauffeurs,Warehousemen and Helpersof America,Petitioner.Cases 24-CA-4773, 24-CA-4799, 24-CA-4914, and 24-RC-680222 January 1986DECISION,ORDER,AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 20 August 1985 Administrative Law JudgeRichard A. Scully issued the attached decision.The Respondent filed exceptions and a supportingbrief and the General Counsel filedan answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel. -The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings' l andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondentElectronicData Systems InternationalCorporation,Hato Rey, Puerto Rico, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.[Direction of Second Election omitted from pub-lication.]'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings.Robert A. Pulcini, Esq.andGraciela J. Belaval, Esq.,forthe General Counsel.Rafael Medina Zerpa, Esq.,andLouis F. Padilla, Esq.,ofHato Rey, Puerto Rico, for the Respondent.Rene Rodriguez,of Santurce, Puerto Rico, for the Union.Emilio Rodriguez,of Guaynabo, Puerto Rico, ChargingParty pro se.DECISIONRICHARD A. SCULLY, Administrative Law Judge. On acharge filed by Emilio Rodriguez on 15 April 1983, theActing Regional Director for Region 24, National Labor278 NLRB No. 14Relations Board issued a complaint against ElectronicData Systems International Corporation (EDS) on 25May 1983 in Case 24-CA-4773. On a charge filed byEmilio Rodriguez on 16.-May 1983, the Acting RegionalDirector for Region 24 -issued a consolidated amendedcomplaint and order consolidating, Cases 24-CA-4773and 24-CA-4799 on 20 June 1983. The consolidatedcomplaintallegesthat the Respondent has committedcertain violations of Section, 8(a)(1), (3), and (4) of theNationalLabor Relations Act. The Respondent filedtimely answers denying that it has committed any viola-tion of the Act.Union de Tronquistas de Puerto Rico, Local 901,International Brotherhood of Teamsters, Chauffers, War-ehousemenand Helpers of American (the Union) filed apetition for certification in Case 24-RC-6802. On 14June 1983, pursuant to a Decision and Direction of Elec-tion, the Acting Regional Director conducted an electionin the following unit:All key-punch operators, computer operators (in-cluding lead operators), programmers (System Engi-neers,Customer Engineers and Industrial Engi-neers),data control'clerks, tape librarians, `system li-brarians, utilities employees, secretaries, reception-ists and messengers; but excluding all other employ-ees,managers,assistant supervisors in the key-punchdepartment and supervisors as defined in the Act.The Union filed timely objections to the election and on11 July 1983, the Acting Regional Director entered anorder directing that a hearing be held on Objections 1through 5 and that the hearing be consolidated, with thehearing on the unfair labor practices alleged,in the con-solidated complaint herein. A hearing in this consolidat-ed matter was held in Hato Rey, Puerto Rico, on 3through 6 October and 14 through 16 November 1983.On a charge filed by Jaime Rosado on 7 February1984, the Regional. Director for Region 24 issued a com-plaint against the Respondent in Case 24-CA-4914 on 29March 1984, alleging that-it had committed certain viola-tions of Section (8)(a)(1) and(3) of the Act. The Re-spondent filed a timely answer denying that it had com-mitted any violation of the Act. The General Counselfiled a motion, dated 5 April 1984, seeking to reopen therecord in the consolidated cases and to consolidate themwith Case 24-CA-4914, which the Respondent opposed.On 1 May 1,984 an order was issued granting the GeneralCounsel's motion to the extent that (1) Case 24-CA-4914would be heard by-thesameadministrative law judgewho heard the consolidated cases; (2)-the- evidence ad-mitted in the consolidated,cases would be made a part ofthe record in Case 24-CA-4914; and (3) a single decisiondisposing of the issues presented in all cases would beissued following the hearing in Case 24-CA-4914. Ahearingwas held in Case 24-CA-4919 in Hato Rey,Puerto Rico; on 15 through 19 October 1984.On the entire record in these cases, from my observa-tion of the demeanor of the witnesses, and having con-sidered theargumentsof counsel and the briefs filed bythe General Counsel and the Respondent, I make the fol-lowing 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTAt all times material the Respondent was a PuertoRico 'corporation engaged in the business of providingcomputerized data processing and related services, withitsprincipal office and place of business in Hato Rey,Puerto Rico. During each of the calendar. years 1982 and1983,which are representative periods, the Respondent,in the course and conduct of its business, purchased andreceivedmaterials and equipment valued in excess of$50,000, of which goods and materials valued in excessof $50,000 were transported and delivered to its place ofbusinessdirectly from places located outside the Com-monwealth of Puerto Rico. The Respondent admits, andIfind, that it is an employer engaged in commercewithin themeaning ofSection 2(2), (6), and (7) of theAct.II.THE LABOR ORGANIZATIONINVOLVEDThe Respondent admits, and I find, that at all timesmaterial the Union was a labor organization within themeaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. Cases 24-CA-4773 and 24-CA-47991.Respondent's due process claimThe Respondent contends that it was denied due proc-ess of law because its motion to continue the hearing onthe consolidated cases scheduled to begin on 3 October1983 was denied. The hearing on these cases was origi-nally scheduled to begin on 22 August 1983. On 1 July1983 counsel for the Respondent, Hector L. Rodriguez,Esq., filed a motion requesting that the hearing be post-poned "until late September, 1983." On 14 July 1983 theActing Regional Director issued an order granting theRespondent's motion and rescheduling the hearing to 3October. The order stated that "no further postpone-ments of the hearing date will be granted." On 21 Sep-tember 1983 the Respondent filed a motion seeking tohave the hearing continued for an additional 60 days.The grounds for the motion as stated therein, were thaton 15 September 1983 the law firm that was handling thematter for the Respondent "notified the Regional Direc-tor that effective 'said date it was withdrawing from thelegal representation of Respondent," that new counselwas retained on 20 September, and that they needed ad-ditional time to investigate and prepare for trial. On 22September, the- Regional Director issued an order deny-ing this motion and the Respondent filed an appeal withthe Board. On 28 September the Board issued a tele-graphic order denying the Respondent's motion for post-ponement of the hearing without prejudice to its right torenew the motion before the administrative law judge.The Respondent did renew the motion at the start of. thehearing on 3 October. The grounds were the same asstated in the original motion, that the law firm that hadbeen handling the matter had resigned, effective 15 Sep-tember, and new ,counsel had been recently retained. Noevidence concerning the reasons for or the circumstancessurrounding the resignation of counsel was proffered bythe Respondent despite the fact that it was given the op-portunity and, in fact, requested to do so. On this point,its current counsel stated for the-record thatthere's a letter and the only thing that says is thatthe law firm is resigning it's [sic] counsel for EDS,we don't know what reasons there were, we don'tcare to know. Whether it was for failure to pay,whether it was for some other unknown reason, wedon't know.Although an administrative law judge had discretion-ary authority to adjourn a hearing to a later date, t theremust be some reasonable basis for exercising that author-ity."While the Board attempts to balance the needs ofindividual parties against its statutory mandate,to speed-ily resolve industrial strife, it will not accommodate therequests of individual parties who have been placed inuntenable positions of their own making.2 Here, therecord was devoid of any evidence from which it couldbe determined why the-Respondent was in the position itfound itself and whether that position was of its ownmaking. Such evidence was obviously within the Re-spondent's possession since on the day the hearing com-menced one of its former counsel, Hector L. Rodriguez,Esq.,was employed as its account manager, the highestranking company official in Puerto Rico. Having chosennot to put forward any evidence which would permit aninformed decision about whether a further postponementof the hearing was warranted, it has no grounds to com-plain that its motion was improperly denied. In anyevent, in recognition of the fact that the interests of allpartieswould be better served if the Respondent's newcounsel had some opportunity to prepare for the presen-tation of its case in an orderly and expeditious manner,they were given a period of 5 weeks between the end oftheGeneral Counsel's case and the time they had topresent the Respondent's case. Under the circumstances,there is no merit in the Respondent's claim that it wasdenied due process of law.32.Alleged violations of Section 8(a)(1)a. Interrogation, threats, promises, and surveillanceDuring the Union's organizing compaign at EDS,Wilma Torres was a keypunch machine operator. On theafternoon of 2 May 1983,4 she was taken to a conference1National Labor Relations Board Rules and Regulations, Sec. 102.432 J.M. Tanaka Construction,249 NLRB 238 fn. 5 (1980)aContrary to the Respondent's arugment,this continuance was not in-consistentwiththe ruling denying its request that the start of the hearingbe delayed nor does it acknowledge that the request had merit Thelength of the continuance was determined by the schedules of participat-ing counsel, not the needs of Respondent's counsel Insofar so the Re-spondent claims that the failure to delay the start of the hearing impairedits ability'to comply with the subpoena duces tecum served on it by theGeneral Counsel, I find that the Respondent did not make a good-faitheffort to fully comply with the requirements of that subpoena and wassolely responsible for any adverse evidentiary rulings arising out of itsfailure in complianceMario Marrero, the Respondent's erstwhile accountmanager to whom the subpoena was addressed, admitted that he made noeffort to comply with the subpoena duces tecum. His successor, HectorRodiguez,Esq., did not appear as a witness.-4Hereinafter all dates are in 1983, unless otherwise noted. ELECTRONIC DATA SYSTEMS127room by her supervisor, Luz Echevarria, and introducedtoHector Rodriguez, one of the Company's attorneys.Rodriguez told Torres that there was "a problem" be-cause she was part of management and had been attend-ing union meetings. Rodriguez asked her if she had at-tended a union meeting and, when she said she had, hetold her to give him the names of the persons attendingthe meeting and to tell him what had been said. Rodri-guez then asked her if a coworker named Ada Rowanhad told her anything about the Union. He also told herthat she had to tell him what problems had,caused theemployees to seek a union, that if the Union came in, theCompany would close its doors, and that she had the oli-gation to tell her fellow workers that she did not supportthe Union and that they should not do so. Rodriguezended the session by telling Torres that he had conclud-ed that she supported the Union on the basis of com-plaints of management about her behavior and attitude.On the morning of 3 May, Torres went to Luz Eche-varria to complain about the rude manner in which Ro-driguez had spoken to her. Echevarria responded thatTorres could not refuse to talk with Rodriguez and thatshe had to talk with him as many times as he wanted.Echevarria said that someone had complained aboutTorres' attitude, and that she could be dismissed fromher job because she was management-and was attendingunion meetings,Echevarria went on to say that Torresshould not support the Union, that the Company wasgoing to give very good increases that year, and that ifthe Union won the Company would close its doors. Inthe afternoon, Echevarria called Torres into her officeand told her it was Alba Lugo who had complainedabout Torres' behavior and attitude and had done so "be-cause Attorney Rodriguez had pressured her in such asevere manner that she had to say what she did." Eche-varria again told Torres "to think things over" and that"the. company would close if the Union won." About9:30 on the morning of 4 May, Echevarria took Torresto her office and said that Roriguez wanted to speakwith Torres.When Torres demurred, Echevarria toldher that Rodriguez wanted to apologize to her. Theycontinued to talk and, during the course of the conversa-tion,Echevarria again said that the Company wouldclose.About 10:30, Torres met with Rodriguez whoapologized to her and said that he had been wrong abouther being a part of management.Angel Rosario was employed as a keypunch machineoperator by the Respondent. A day or two after he re-turned from his vacation on 20 April, he had a conversa-tion with his supervisor, Lydia Cotto, who asked him ifhe had changed his mind about the Union, referring to aconversation they had had before Rosario went on vaca-tion.Rosario answered that he was thinking -it over.Cotto responded that he should, think it over because theemployees could lose their benefits, that the Companyknew about the problems that existed, and that theywould be solved, but it could not be done immediately.A few days later Rosario had another conversation withCotto near the end of his shift. She repeated that theCompany would solve the problems they had and saidthat the best thing that could happen was that the Unionwould lose the election because if it did not win, allproblems could be solved and the leaders of the unionmovement would be fired.Emilio Rodriguez had been employedby theRespond-ent asa computer operator since 1971.Itwas he whocontacted the Union in early March and obtained unionauthorization-cards which he distributed,among the em-ployees.Rodriguez testified' that during the first week ofApril he hada conversation with Keypunch SupervisorCotto,who had been a friend of his for 10years.Cottotold Rodriguez that she had been called in by Supervi-sors Luz Echevarria and Antonio Cortes and asked whatshe knew about the labor movement.Cottosaid she toldthem she didnot know anything about it, and Cortessaid that if the Union came into the Company,everyonewould be left withoutwork.Cotto told Rodriguez to becareful because"therewere many people who were talk-ing."On 11 April Rodriguez spoke with Data CenterManager Cortes in the latter's office.Cortesasked Rodri-guez if he knew anything about the union movement.When Rodriguez denied any knowledge,Cortessaid thatduring the previous evening his wife had received ananonymous telephone call and the caller said to be care-ful of Emilio Rodriguez because he was "the head of theunion."Cortes asked him if this was true and Rodriguezdenied it.Cones said if it were true, Rodriguez could befired,he would get a month's severance pay, and "theywould'cut [Rodriguez'] head off and the problem wouldbe solved." Cortes told Rodriguezthat ifnews of Rodri-guez'union involvement reached Account ManagerMario Marrero's ears, Rodriguez would be fired auto-matically.Cortes asked Rodriguez to tell him in confi=dence if he was involved with the Union and Rodriguezagain denied that he was.Cortes saidthathe had not be-lieved the anonymous caller and that he was going tomake Rodriguez manager of theCompany's soon-to-be-establishedWIC program.Cortes then asked Rodriguezas a favor to get him the name of the head of the Unionso he could"cut his head off."Cortestold Rodriguez tojoin the group and investigate who the head of the`Union was and that he trusted Rodriguez to get thename of that person.On 20 or 21April,Rodriguez had a conversation withLydia Cottoin the hallway near the keypunch area inwhich Cottosaid that the company attorneys had, toldher that if the union were to come into the Company, itwould leave or set up its machines in another buildingand change its name.Cotto also told Rodriguez that shesaw he_was very happy,but that he did not know whatwas awaiting him. On the evening of27 April,Rodri-guez spoke with Cotto near the computer area. Cottosaid that the company attorneys had told her that if theUnion won,the employees would be without work andallwould go out on the street.On the evening of 28April, following the, Board hearing on -the Union's peti-tion,Rodriguez was in the company parking lot discuss-ing what occurred at the hearing with other employees.When Cottopassed through the parking lot, Rodriguezasked her if she knew that their bossTony Cortes hadbeen "chewed up"at the Board hearing when he wascaught lying.Cottoresponded that Rodriguez should getready because his "bed was being made" and that he was 128DECISIONS OF NATIONAL LABOR RELATIONS BOARD"going to be kicked out like a bag." According to Rodri-guez, Cotto continued to speak as she went to her car,but he did not pay attention to what she said.Gustavo Joglar worked as a keypunch machine opera-tor for the Respondent. He testified that he was presentin the parking lot on the evening of 28 April and wit-nessed the remarks of Rodriguez and Cotto, who was hissupervisor. He heard Cotto tell Rodriguez in a loud, hos-tile tone of voice, that he was going to be fired, and asshe got in her car, she said, the only thing Rodriguezwould accomplish with the Union- was that "the compa-ny was going to close." About 2 or 3 days later, duringbreaktime, Cotto came over Joglar and two other em-ployees and talked about what would happen if theUnion came into EDS. Cotto said if the Union came in,the Company would probably close, that the employeeswould either lose benefits or the Company "could justchange its name and relocate somewhere else." Joglartestified that on two other later occasions Cotto madesimilar remarks to him.Analysis and ConclusionsI found the testimony of each of the employee wit-nesses concerning these incidents to be credible and con-vincing. Torres, Rosario, and Joglar were still employedby the Respondent at the time of the hearing and wouldbe unlikely to fabricate such testimony.5 This is particu-larly true in the case of Torres who, by the time of thehearing, had been promoted to a supervisor position andwithin the week prior to the hearing had been told byEchevarria that Attorney Rodriguez had said Torres didnot have to attend the hearing, that she should not testifybecause her testimony would affect Attorney Rodriguez,that she should not attend the hearing, and that she had"to be on the company's side." I believed ChargingParty Rodriguez' testimony concerning these incidents,based on his demeanor while testifying and the corrobo-rating testimony of Joglar concerning Cotto's statementson 28 April. The three supervisors involved in these inci-dents, Luz Echevarria, Antonio Cortes, and Lydia Cotto,and Company Attorney Hector Rodriguez were not,called to testify by the Respondent although all, includ-ing Hector Rodriguez, were employees of the Companyat the time of the hearing. I infer from their failure toappear as witnesses that their testimony would have beenadverse to the Respondent.6 Based on the credible, un-contradicted testimony of the employee witnesses, I findthat each of the incidents occurred as described above.The Respondent contends that there could be no viola-tions of the Act with respect to the incidents involvingEmilio Rodriguez because he was a supervisor and, ap-parently, takes the same position with respect to WilmaTorres. I find that the evidence is insufficient to establishthat either Rodriguez or Torres was a supervisor withinthemeaning of Section 2(11) of the Act at the timesthese incident occurred. The burden of provmg the su-pervisory status of Rodriguez and Torres rested ' on theRespondent, the party alleging that such status existed.7In the case of Emilio Rodriguez, the evidence shows thatfor some time prior to 28 September 1978, Rodriguezhad the position of shift supervisor which,, according, to ajob description in his personnel file, involved assigningand checking the work of computer operators as well asevaluating their performance.However, on that date,Rodriguez was disciplined by the Respondent and de-moted to the position of computer operator.In February 1983 Rodriguez was designated as a leadcomputer operator. The only evidence about what thatposition entailed is Rodriguez' description of his duties asbeing "to keep the computer running and everybodydoing their duties." There were usually three computeroperators working on a given shift. He recived no wagedifferential in connection with his designation as lead op-erator and continued to punch a timeclock, which super-visors did not. Although possession of even one of thefunctions enumerated in Section 2(11) is sufficient to es-tablish supervisory status, the supervisor must performthat function "with independent judgment as opposed toin a routine or clerical manner."8 There is no evidencethat Rodriguez had any authority to hire, transfer, sus-pend, lay off, recall, promote, discharge, assign, rewardor discipline other' employees, to adjust their grievances,or to effectively recommend such action. His testimonythat he was "in charge" of the work of the shift he wason and responsible for ensuring that the work was per-formed accurately does not establish that he' responsiblydirected other employees or that he exercised independ-ent judgment. From all that appears, the work the com-puter operators performed was routine in nature. An in-cident cited by the Respondent as demonstrating Rodri-guez' supevisory status, in which he and another opera-tor were given awarning, involved their failure to carryout a direct order from a superior to call the Company'soffice in Dallas before beginning a computer run. Ratherthan indicating discretionary authority on Rodriguez'part, the incident involved'a purely ministerial act whichhe and the other operator failed to perform. On the otherhand, his lack of discretionary authority is indicated byan incident in which Rodriguez was reprimanded by hissuperior because he had taken it on himself to call IBMand order-the repair of a printer for which the Companyhad been charged. Although it apparently involved a sit-uation in which the printer was necessary for the workon his shift to be done, Rodriguez was reprimanded be-cause he had no authority to order the repair.There is no evidence that Wilma Torres was a supervi-sor at any time prior to 20 September 1983, when she ac-cepted a position as'a supervisor in the keypunch depart-ment. At that time, she was told by her superior, LuzEchevarria, that she would be on probation for 3 monthsafterwhich they would` discuss a salary increase. Torrestestified that since 20 September she is in charge of thegirls in- her department, sees that they have work to do,and tends to any complaints they have. Before 20 Sep-tember, she was ,a keypunch operator and, on occasion,5 SeeGold Standard Enterprises,234 NLRB 618,619 (1978),St.Anne'sHome,221 NLRB 839 (1975)6SeeMartin Luther King,Sr,Nursing Center,231NLRB 15 fn I(1977)Soil EngineeringCo.,269 NLRB55 (1984);RAHCO, Inc,265 NLRB235, 247 (1982)a RAHCO,Inc,supra at 247. ELECTRONIC DATASYSTEMSwhen the supervisor was out of the department, shehelped the supervisor by getting work for keypunch op-erators who needed it. This, happened only on an inter-mittent basis and, from all that appears, was a routine,ministerial function,That she was not a supervisor atthattimeand that the Company did not consider her tobe one is evidenced by her conversation on 4 May withCompany Attorney Hector Rodriguez in which he ac-knowledged that he was wrong when he had told hershe belonged to management and by a conversation shehad with Company Vice President Michael Maurer inmid-May when offered Torres the position of assistantsupervisor which she did not accept. Torres also had topunch a timecard each day prior to 20 September.Prior to taking the position of account manager of theRespondent, Hector Rodriguez was one of the attorneysengaged by the Respondent to counsel it with respect toitsopposition to the Union's organizing compaign. Atthe time of his conversation with Wilma Torres on 2May, Rodriguez was clearly acting as an agent of theRespondent. Rodriguez' coercive interrogation of Torresabout her attendance at union meetings and those attend-ing the meetings, his telling her that she had to tell himwhat problems caused the employees to seek a union,and his telling her'she had an obligation to dissuade em-ployees from supporting the Union violated Section8(a)(1) of the Act,9 His tellingTorres that there' was aproblem because she had been attending union meetingsand that he had concluded that she supported the Union,based on the reports of management about her behaviorand attitude, created the impression of surveillance inviolationof Section 8(a)(1), as did the comment toTorres about her attendance at union meetings by Eche-varria.The three separate threats of business closure inthe event of a union victory by Luz Echevarria toTorres and that of Hector Rodriguez to Torres did notpurport to be based on any objective facts such as eco-nomic necessity, but simply threatened retaliation for en-gaging in protected activity. 1 °Echevarria's tellingTorres that she could be dismissed for attending unionmeetings and her statements that Torres should not sup-port the Union because the Company was going to giveincreases also violated Section 8(a)(1).The interrogation of Emilio Rodriguez concerning hisand others' involvement with the Union by SupervisorAntonio Cortes was coercive and violative of Section8(a)(1),notwithstandingCortes'arguablyfriendlymanner because not only were there no assurancesagainst reprisals, but Cortes made it clear that Rodriguezwould be fired if he was, as had been anonymously re-ported, "the head' of the Union." 11 Likewise, Cortes' so-licitingRodriguez to conduct surveillance of union ac-tivities by joining the group and finding out who theunion leader was so that Cortes could "cut his head off'violated Section8(a)(1).12Cortes' statement about his9 Sun Country Citrus,268 NLRB 700 (1984)10Warehouse Groceries Management,254 NLRB252, 253(1981)11 AmocoFabrics Co.,260 NLRB 335, 345-346 (1982)12United Oil Mfg. Co,254 NLRB 1320; 1324 (1981);Diliman Foods,253 NLRB 843, 850 (1980)129wife's receiving an anonymous telephone call about Ro-driguez' union activity Cortes said he did not believe, didnot create an impression of unlawful surveillance.,The statements by Supervisor Lydia Cotto to EmilioRodriguez during'the first week of April and on 27 Aprilthat in the event of a union victory, everyone would bewithout work and her statements on 20 or 21 April toRodriguez and in late April to Gustavo Joglar andothers that the Company would set up its machines inanother building and change its name were unlawfulthreatsof retaliation for engaging in protected con-duct.13 Cotto's statements in the parking lot on the-nightof 28 April in front of several employees that Emilio Ro-driguez was going to be kicked out like a bag and thatthe only thing he would accomplish with the Union wasthe closing of the' Company were unlawful threats in vio-lation of Section 8(a)(1).Ifind that the evidence is insufficient to establish thattheRespondent violated the Act when Lydia CottoAsked Angel Rosario, upon his return from vacation, ifhe had changed his mind concerning the Union. It ap-pears that this was a followup to a conversation aboutthe Union they had some time before Rosario went onvacation, the details of which are not in the record andthere is no evidence of any coercion.14 Likewise, Cotto'sstatements to Rosario during the same conversation thatemployees could lose, benefits and that the Companyknew that problems existed and would correct them, butcould not solve them all in one day, did not constitute anunlawful threat or promise. The former was simply astatement of what might result from the collective-bar-gaining processes and the latter cannot reasonably beconstrued to constitute an express or implied promise inreturn for voting against the Union, but was a-lawful ex-pression of opinion.' 6 However, Cotto's remarks to Ro-sario a few days later that the best thing that couldhappen would be for the Union to lose because if it didnot win, all problems would be solved and the leaders oftheunionmovement would be fired, went beyondmerely expressing an opinion and constituted an unlawfulpromise of benefits if the Union were defeated and athreat of reprisals in violation of Section 8(a)(1).b. Alleged illegal rules and related conductThe written statement of rules, which was -given toEDS hourly employees in Puerto Rico at the beginningof their employment and which was posted at the com-panypremises, stated in article V:Salaries,pay increases, bonuses and any otherform of compensation are strictly confidential andmay not be discussed with any person except yourmanager. A violation of said rule shall bring aboutdisciplinary action, including discharge when cir-cumstances thus warrant it.13Bronx Metal Polishing Co.,268 NLRB 887, 888-889 (1984)14 SeeRossmoreHouse,269 NLRB 1176, 1177-1178 (1984);HowardJohnson Motor Lodge,261 NLRB 866, 868-869 (1982)1sInternationalFillingCo.,271NLRB 1591, 1592 (1984),'BahamaJoe's,270 NLRB 1377, 1378 (1984).16ButlerShoes New York,263 NLRB 1031, 1032 (1982). 130DECISIONSOF NATIONALLABOR RELATIONS BOARDSeveral employeeswitnessestestified that they were toldat the time they were hired that theamountsof their sal-arieswere confidential. Rafaela Gautier, a keypunch op-erator, credibly testified that on 12 May she had shownher paycheck to another employee. During the after-noon, she was reprimanded for doing so by SuperviosrLuz Echevarria, who told her this was "forbidden by theCompany."Article VIII of the samestatementof rules concerning"Dismissals" includesamong causesfor discharge: "I1.The unauthorized distribution of any type of printed orwritten literaturewithin the Corporation'spremises."During the course of the electioncampaign,flyers op-posing the Union entitled "Enterate" (`Be Informed")were distributed to employees at the company premises.On 12 May a group of about 20 keypunch employeeswerediscussingand "Enterate" that a fellow employeehad just previously distributed while they were on theirmorning break. Rafaela Gautier was reading the contentsaloud and her coworkers weremaking commentsdisput-ing the truth of the statements she was reading. LuzEchevarria, the keypunch department supervisor, toldGautier to stop reading aloud. When an employee toldher to continue reading, Echevarriaagaintold her tostopand saideveryone should read it to themselves asthere might be different points of view and there couldbe a confrontation. Echevarria was asked if, in view ofthe companyrule againstdistribution of literature, suchmaterialscould be distributed on the company premisesduring working hours. Her response was "those for thecompany, yes, those for the Union,no."17Analysis and ConclusionsThe evidenceestablishesthat the Respondent main-tained andenforceda rulethat prohibited employeesfrom discussingsalary information under penalty of disci-plinary action. The Board has found such restirctions tobe unlawful without regard to the presence or absence ofpenaltiesfor their breach because they restrain employ-ees inthe exercise of their rightsto engagein concertedactivities by interfering with freediscussionconerningthe critical issue of wages.18By maintainingand enforc-ing this rule the Respondent violated Section 8(a)(1) ofthe Act.The Respondent's rule prohibiting the unauthorizeddistribution of any printed or written literature is over-broad and facially invalidsince it isnot limited to work-ing timeor to the working areas of the employer's prem-ises.19There has been no showing by the Respondentwhich would indicate that there are legitimatebusinessreasonswhy so broad a prohibition is warranted. TheRespondent contends that the no-distribution rule wasnot enforced and that employees freely distributed litera-ture for andagainstthe Union during working and non-workingtime.There was testimony that prounion litera-17 This findingis based onthe credible,consistent,and uncontradictedtestimonyofWilma Torres,RafaelaGautier,andMaria Sanchez deBellberAs noted Above, Echevarriawas not called as a witnessisW.R. GraceCo, 240 NLRB813, 816(1979),Blue Cross Blue ShieldofAlabama,225 NLRB 1217, 1220 (1976).19United PacificInsurance,270 NLRB981 (1984),Taylor-DunnMfg.Co, 252 NLRB 799, 813-814 (1980)ture was distributed at the company premises during thecampaign; however, there was also testimony by one ofthe Respondent's witnesses, Manuel Torres, that a securi-ty guard brought in by the Company during the cam-paign tore down prounion material that had been postedon a bulletin board. In any event, the fact that someunion adherents chose to risk disciplinary action by vio-lating the Respondent's unlawful rule does not legitimizeit.As published, the rule tended to inhibit employeesfrom engaging in protected organizational activities inviolation of Section8(a)(1).The action of Supervisor Echevarria in condoning thedistribution of the antiunion "Enterate" in her depart-ment and, at thesametime, telling her keypunch em-ployees on 12 May that the company rule against distri-bution of literature applied only to that in favor of theUnion and not to that in favor of the Company appliedthe rule in a discriminatorymannerin violation of Sec-tion 8(a)(1).20 Likewise, Echevarria's telling those sameemployees to read the "Enterate" silently and orderingthem not to discuss it among themselves during theirbreak period was an infringement on their protectedrights in violation of Section8(a)(1).21There is no evi-dence that the discussion of the "Enterate" by the key-punch employees was acrimonious or disruptive. Rather,itappears that what motivated Echevarria's action wasthat employees were taking a prounion position andopenly ridiculing statements contained in the flyer. De-spiteEchevarria's self-serving pronouncement that shewanted to avoid a confrontation, there is no evidencethat any such confrontation was likely or imminent.From all that appears in the record, she was simply sti-fling expressions of prounion sentiment which she foundoffensive.c. Speech of Michael MaurerMichaelMaurer is a vice president of EDS with hisoffice in Dallas, Texas, who was the regional director incharge of the Company's operations in Puerto Rico. On25AprilMaurer was at the Company's premises inPuerto Rico and held a series of meetings with employ-ees concerning the Union's representation petition. Theconsolidated complaint alleges that the Respondent vio-lated Section 8(a)(1) by statements Maurer made at themeetings that the Respondent did not have unions andwould not deal with the Union, implying that it wouldbe futile for the employees to select the Union as theirbargaining representative and by threating that the em-ployees would lose benefits if they chose the Union.At each of the meetings, Maurer read in English fromawritten statement.His remarks were translated intoSpanish by Carmen Sandine, known to the employees as"Puchi,"who served as his translator throughout theperiod of the union campaign. The General Counsel'sposition is based on the testimony of employees AngelRosario, Gustavo Joglar, and Charging Party Emilio Ro-driguez, each of whom testified that they attended a20 BlueBird BodyCo, 251 NLRB1481, 1485 (1980)21EasternSteel Co.,253 NLRB 1230, 1238'(1981),Maietta Contracting,251 NLRB 177, 179-180 (1980) ELECTRONIC DATA SYSTEMSgroup meeting on 25 April at which Maurer spoke. Eachof their versions of what Maurer said was somewhat dif-ferent,but each stated that Maurer said that the Compa-ny did not"work with unions." According to Rosario,Maurer said the Company"did- not accept"unions andthat he did not .believe in unions.Maurer also said that ifthe Union won, the Company would reject any demandsforbenefits thatwere exaggerated,that all benefitswould be negotiable and they could lose them.Joglartestified thatMaurer said that the Company would notaccept any demands made by the Union and the onlything that would happen if the Union came in was thatthe Company could close or the employees could losetheir benefits.Rodriguez testified thatMaurer said theCompany"would not accept the Union"and that whileMaurer was talking about benefits Rodriguez did not paymuch attention to what was said.-Although Maurer did not appear as a witness, underthe circumstance I do not consider this particularly sig-nificant and draw no adverse inference inasmuch as all ofhis remarks were translated into Spanish, the languagemost of the employees understood,and Carmen Sandine,who did the translating for Maurer,testified fully aboutwhat was said in Spanish to the employees at the meet-ings. Sandine was a credible witness who testified thatMaurer read from his prepared text without deviation ateach meeting and that she translated what he said "asclose to literal as possible."The speech was written be-forehand and she reviewed it withMaurer and the Com-pany'sattorneys to be sure that she understood themeaning of all the legal terms and phrases contained init.Analysis and ConclusionsI find that the General Counsel has failed to establishthese alleged violations by a -preponderance of the evi-dence. The, evidence does not convince me that Maurer'sremarks are not correctly reflected in the written text inthe record as Sandine testified.It is possible that the em-ployee witnesses misunderstood or took out of contextcertainMaurer's remarks.,On cross-examination, theyverified that Maurer said much of what is in the writtentext.The one point they all agreed on, that Maurer saidthat the Company did not"work with union,"in con-text,cannot reasonably be interpreted to mean the Re-spondentwas refusing to negotiate with the Union.Maurer stated that he - could not predict what wouldhappen if the Union should win the election because, his-torically,"we don't have unions at EDS."Thiswas followed immediately,by the statement that the Companywould,negotiate in good faith with the Union if it didwin.Maurer'sspeech did not threaten,thatwith theUnion the. employees would lose benefits if they chosethe Union,but stated that wages and benefits would benegotiablewith the possible consequences being thatthey could be increased,decreased,or remain the same.Maurer's speech was a lawful statement of the possibleresults of the bargaining process.22 The fact that em-22InternationalFilling Co.,supra.131ployeesmay have misunderstood or misinterpretedMaurer's remarks does not turn them into a violation ofthe Act.23 I shall recommend that this allegation be dis-missed.d. Allegations concerning"Enterate"Throughout the union campaign the flyers entitled"Enterate"were distributed to employees by other em-ployees.The flyers indicate they are a message from"Your Fellow Workers." The consolidated complaint al-leges that the ,Respondent has violated Section 8(a)(l)through antiunion statements in the"Enterates"whichthreatened reprisals and loss of benefits, made promisesof benefits if the Union were defeated,threatened busi-ness closure, and stated that the Company"would notdealwith the Union and that it was futile for the em-ployees,to choose it as their bargaining representative.There can be no real dispute but that the"Enterates" do,in fact,state or imply that the employees would lose ben-efitsor be,unemployed if the union won the election.The question that remains is whether the Respondent canbe held responsible for the statements contained in them.Employees Judith Cora and Jose de la -Rosa testifiedthat they and one other employee were solely responsi-ble, for the preparation and distribution of approximately10 different "Enterates."They prepared the flyers atleast,in part, at the company premises during workinghours and distributed them to employees and supervisorsduringworking time.Over all, approximately 1000copies of the "Enterates"were made using the Respond-ent's photocopying machines and materials.The centraltheme of those "Enterates"in the record is that selectionof the Union by- the employees would result in the lossof the benefits already enjoyed'and/or the closing of theCompany's operations in Puerto Rico.The statements inthe "Enterates" mirror several of'those by SupervisorsCotto and Echevarria and Company Attorney Rodri-guez,and are found to -violate the Act.Considering allthe circumstances,including the Respondent's actions inallowing-employees to use its facilities and materials toprepare the"Enterate"and in permitting them to be cir-culated during working time in violaiton of its no-distri-bution rule24 and the action of Echevarria in telling em-ployees that procompany materials could be distributedbut prounion materials could not,Ifind that the Re-spondent assisted in their preparation and distributionand that it ratified the threats of business closure and lossof jobs and benefits contained therein and in so doingviolated Section 8(a)(1) of the Act.25e.Offeringand grantingbenefitsDuring the week of 9 May,theRespondent held aseries of meetings in which groups of employees were in-formed of the benefits allegedly provided by the Compa-ny., Themeetings were conducted in Spanish by Carmen23Purolator Products,270 NLRB 694, 700 (1984)24Account Manager Mario Marrero, the head of the Respondent'sPuerto Rico facility at the time,testified that he was aware that the "En-terates" were being distributed and of the employees doing so.25 F. W LL. Lundy Bros. Restaurant,248 NLRB 415, 431 (1980) 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDSandine,the individual known as "Puchi," who served asVice President Michael Maurer's interpreter in the meet-ingshe held with employees during theunion campaign.Also present were the Company's executive secretary,Adeline Alberty, and Beverly Barnet, the corporate ben-efitscoordinator from Dallas, Texas.26Several slideswere shown to the employees and Puchi described whateach of the benefits involved. Among the benefits theemployees were told they were entitled to were 3 daysof paid leave in the event of the death of a close relative,maternity leave for female employees consisting of 2months at full salary, and payments for disability. Duringthe course of themeetings,when various employeescomplained that they had not recived such benefits, theywere told to contact Adeline Alberty at her office.Wilma Torrez had two children while employed bythe Respondent. For the birth of her first child she waspaid her full salary while on 2 months' maternity leave.When her second child was born, she was paid half hersalary for 2 months. When she questioned Tony Cortes,who at the time was manager of the keypunch depart-ment,Cortes told her the company policy was to pay 2months' full salary for the first child and for and subse-quent maternity leave the employees would receive 2months at half salary. After the meeting in which Puchidescribed the benefits, Torres made a claim for the salaryshe did not receive during her second maternity leavenearly 7 years before and, at the end of May, she re-ceived a check for over $700.Maria Sanchez de Bellber_ had asimilarexperience.For the birth of her first child in 1977 she received 2months' maternity leave at full salary.When her secondchild was born in 1979, she received 2 months of leave athalf salary.At the time of her second pregnancy, shewas told by Luz Echevarria that the Company wouldonly pay her half salary for her maternity leave becausethat was all the law of Puerto Rico required. Bellber waspaid the salary she had not received in 1979 in a checkshe received during the first 2 weeks of June 1983. Thecheck also contained payment for 3 days of funeral leaveBellber had not previously been paid when she had lost arelative.The Respondent'srulesand regulations, theonly document in Spanish given to its hourly employees,states that its maternity leave policy is 2 months at halfsalary and that special leave to attend a funeral may begranted with or' without pay at the discretion of theCompany'sgeneral manager.Rafaela Gautier had broken her leg in July 1980, onthe day she was to begin her vacation. She informed theCompany of this fact, but the timeshe wasout was de-ducted from her vacation and sick leave. During the ben-efitsmeeting,Gautier asked why the disability benefitsreferred to by Sandine did not apply to her. She was28At the hearing, the Respondent objected to all testimony by theGeneral Counsel's witnesses concerning these meetings on the groundsthat what was said by Puchi was hearsay This position has not been pur-sued in the Respondent's posttrial brief and it is clear that the meetingswere held under the Respondent's auspices and that Puchi Sandine wasauthorized to speak on behalf on the Company Sandine described herselfas a supervisor and member of management Her role at these meetings,atwhich Corporate Management Official Barnett was in attendance, wasto presenta message,which had been prepared by the Respondent and itsattorneys, to the empoyees in their native language, Spanishcalled in by Echevarria on 25 May and informed that the15 vacation days she had lost' in 1980 would be given toher in 1983 and she would be paid for the 3 days she hadlost in 1981 while undergoing therapy for her leg. At thetime she had to take the 3 days in 1981, Gautier con-fronted Cortes and Echevarria with a copy of a compa-ny booklet in English entitled "You, Your Family, andYour Company" and asked why she was not entitled tothe disability benefits described therein. She was toldthat those benefits "applied in the States but not inPuerto Rico." The rules and regulations in Spanish dis-tributed to employees in Puerto Rico, has no provisionconcerning disability pay, but says special leave with orwithout pay may be granted at the discretion of the gen-eral manager for "accidents at work."Echevarria came to Wilma Torres on 20 May, the dayTorres was to begin a vacation, and said that she hadgood news for Torres. Echevarria told Torres, who hadaccrued 18 vacation days, that she would be given 20days instead of 18, one of the additional days being amerit day and one because of a holiday. Echevarria alsoinformed Torres she would receive a salary increase of$130 a month. The largest increase Torres had ever re-ceived before had been $95.Analysis and ConclusionsAlthough the Respondent contends that at the benefitsmeetings, employees were simply told what benefits theyalready had, as outlined in the booklet, "You, YourFamily, and Your Compnay," thereisnoevidence thatthis booklet was given to all employees in Puerto Ricoor that it was ever translated into Spanish. There wasevidence that employees had been told that some of thebenefits described therein did not apply in Puerto Rico.The only statement of company policies shown to havebeen given to EDS employees in Puerto Rico was therules and regulations in Spanish, which "hourly" em-ployees received at the time they were employed.Sometime Account Manager Mario Marrero testifiedthat the Company's policy and practice with respect tomaternity leave before the union campaign was as de-scribed at the employeemeetingsconcerning benefits,i.e.,2 months at full salary for each pregnancy. I do notcredit this self-serving testimony because it was not sup-ported by any documentary evidence27 and was contra=dicted by the Company's rules and regulations, the state-ments made by Supervisors Cortes and Echevarria, andthe credible, uncontradicted testimony of Torres andBellber concerning the pay they received during theirsecond maternity leaves. I sustained the General Coun-sel's objection to the Respondent's attempt to offer thetestimony of employee Carmen Garcia concerning whatshe was paid in connection with her second maternityleave because the best evidence of what she was paidwas the Company's payroll and leave records and can-celed checks.26 I find the evidence fails to establish that27 The Respondent paid its employees by check and maintained attend-ance records.28 There was no evidence presented which would establish that thesedocuments did not exist or could not be produced Had they been offeredContinued ELECTRONIC DATA SYSTEMSprior to the election campaign the Respondent had apolicy of paying full salary for 2 months to all employeestaking maternity leave.The Respondent's rules and regulations for hourly em-ployees states that funeral leave could be granted with orwithout pay at the discretion of management. There isnothing in the rules and regulations with respect to dis-ability pay except for "accidents at work," which couldresult in leave with or without pay at management's dis-cretion.As a part of its campaign in opposition to theUnion, the Respondent informed its employees of an in-crease in the existing maternity leave benefits. The Re-spondent also made cash payments within 3 weeks priorto the election to 'employees Torres and Bellber for ma-ternity leave benefits that would have accrued 7 and 4years previously, after telling those employees, at thetime they took their leaves, that they were not entitled tosuch benefits. Similarly, at the same time, the Respond-ent exercised its discretion to pay Bellber for leave shehad previously taken in connection with the death of arelative. In the case of Rafaela Gautier, just prior to theelection, the Respondent paid her for 3 days of leave shehad previously had to take without pay and restored 15days of vacation leave'she had lost as the result of suffer-ing a disabling injury, thereby reversing its refusal togrant her such benefits in 1980 and 1981, when she hadoriginally requested them. During the election campaign,Wilma Torres was gratuitously given two extra vacationdays and granted a pay increase,29 which was approxi-mately 50 percent greater than any she had receivedbefore.The timing of the granting of these benefits, many ofwhich had specifically been denied to the employeeslong before, and the absence of any credible reasonstherefore, other than the existence of the election cam-paign, convince me that the Respondent was making ablatant effort to buy its employees' votes in violation ofSection 8(a)(1).303.Alleged violation of Section 8(a)(3)Emilio Rodriguez was the employee who first contact-ed the Union about organizing the Respondent's business.He held meetings with employees concerning the Unionand solicited employees to sign authorization cards. Su-pervisor Lydia Cotto was aware of Rodriguez' involve-ment with the Union, and an anonymous caller informedby theRespondent,therewould have been's significant question con-cerning their admissibility given the Respondent's failure to producethem in response to a subpoena duces tecum served upon it on behalf ofthe'General Counsel.Even if accepted,the Respondent's offer of proof inthis regard does not support its position that the maternity leave benefitsdescribed to keypunch and other employees existed prior to the electioncampaign because there is no evidence that Garcia was an hourly em-ployee subject to the same rules and benefits as the keypunch employeesand, in any event,the proof offered wasthat shewas paid for 3 months'maternity leave rather than 2 months29There is no evidence that this pay increase was not one whichTorres expected to receive in the normal course of events It is theamount of the increase that is suspect.The unusually large increase ap-pears to be the fulfillment of Luz Echevarria'sunlawful promise toTorres that she should not support the Union because the Company wasgoing to give good increases.3° Lake Development Mgmt.Co.,259NLRB791, 792 (1981);WesternCare Nursing Home,250 NLRB 509, 513 (1980)133SupervisorAntonioCortes that Rodriguez was the"head of the Union." Rodriguez had filed a charge withthe Board on 15 April concerning his encounter withCortes on 11 April. On the evening of 10 May, Rodri-guez was called to the office of Mario Marrero, who atthat time was the Company's accountmanager.Supervi-sor Reynaldo Cruz and Company Attorney Hector Ro-driguez were also present. Marrero informed Emilio Ro-driguez that he was being reprimanded for having beenaway from his work, area for at least a half hour, forhaving threatened Lydia Cotto, and for having carried afirearm on the company premises. Rodriguez testifiedthat a fourth warning related to his talking to employeesabout the Union during working hours. Marrero deniedthis and testified that the fourth reason for reprimand in-volved Rodriguez' having caused a disruption while atthe companypremisesoutside his normal working hours.Rodriguez stated that at no time did he carry a gunwhile on the company premises, did not otherwise re-spond to Marrero, who did not ask him any questions.On Friday, 13 May, Rodriguez began work at theCompany's data center at 11 p.m. About 11:15, Cruzcameto Rodriguez and said that Marrero wanted to talkto him. Rodriguez told Cruz that he had to have a wit-ness in order to talk with Marrero. Cruz left and about10 minutes later he returned with Marrero to where Ro-driguez and employee Marcos Vega were working. Mar-rero told Rodriguez that he wanted to talk to him, -butthat he could not have a witness present during theirconversation. After asking Rodriguez to come with himtwo or three more times, Marrero and Cruz left. At11:50,Marrero returned and again asked Rodriguez totalkwith him, and Rodriguez said he would not do sowithout awitness.Marrero told Rodriguez that this wasinsubordination and that he was suspended. Rodriguezturned his work over to Vega, punched out, and wenthome. On the following day, Marrero called Rodriguezat' his home and told him to meet him at the Companyon the following Monday. On that day, Rodriguez metwith Marrero and Cruz. Marrero told Rodriguez that thereason he wanted to talk to him on Friday- was to intro-duce him to a security guard who was "on thepremisesand to give Rodriguez another warning.According to Rodriguez, the reason for this warningwas that Rodriguez was always talking about the Unionduring working hours and Marrero was not going toallow him to continue to do so. Rodriguez also testifiedthatMarrero told him that hissuspensionwould remainin effect, but that he would continue to be paid his salaryand receive all company benefits on the condition that hestay away from the data center and not talk about theUnion with the employees. -The next day, RodriguezcalledMarrero and asked him to put the conditions ofhis suspensionin writing to which Marrero said, "OK."Rodriguez received a memorandum dated 17 May whichsimply 'stated that Rodriguez'suspensionwould remainin effect.MarioMarrero testified that the warning he discussedwith Rodriguez on 16 May concerned Rodriguez' beingaway from his work area for an extended period duringa critical period a day or two prior to 13 May. He also 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoldRodriguez that his refusal to talk with him on 13May was an act of insubordination and that he was sus-pended until further notice. On 25, May a memorandumwas hand-delivered to Rodriguez from Marrero inform-ing him that he had been discharged for disciplinary rea-sons.Analysis and ConclusionsThe General Counsel contends that Rodriguez' dis-charge 'violated Section 8(a)(1), (3), and (4) of the Actbecause (1) he had the right underNLRB v. J. Weingar-ten,31to refuse to attend a disciplinary interview afterhis requestfor a witness was denied and (2) his dischargewas the result of his having engaged in protected activityand having filed a charge with the Board. The first argu-ment fails for two reasons. First, the evidence does notsupport the conclusion that Rodriguez was being sum-moned to an "investigatory interview" within the mean-ing ofWeingarten.32It appears that the 13 May meetingRodriguez refused to attend had two purposes. The first,to introduce Rodriguez to a newly arrived securityguard who would be on the company premises, had nodisciplinary aspect and the second, to reprimand him forhaving been away from his work area, was solely toinform him of a previously made disciplinary decision. Itappears that- Rodriguez anticipated a meeting similar tothat held on 10 May at which he was reprimanded byMarrero. There was no evidence that at the previousmeetingMarrero engaged in any conduct beyond merelyinformingRodriguez that he was being reprimandedsuch as seeking facts or evidence in support of his actionor attemptingto have Rodriguez admit to his allegedwrongdoing. Second, under current Board law, the rep-resentationrights afforded byWeingartendo not applyunder the circumstances presented here when there is nocertified or recognizedunion.33The General Counsel also argues that the suspensionand discharge of Rodriguez were in retaliation for hisunion activity and his filing a charge with and giving tes-timony to the Board. It is alleged that the disciplinary in-cidentswhich culminated in the confrontation betweenRodriguez and Marrero on 13 May were "concocted" inorder "to get rid of him." Although Rodriguez testifiedthat one of the basis for the reprimands he received on10 May was the fact,that he had been talking to employ-ees aboutthe Union during working hours and that Mar-rero told him on 16 May that this was also the reason forthe reprimand he intended to give Rodriguez on thenight of, 13 May, I did not find his testimony to be con-vincing.Marrero credibly denied mentioning Rodriguez'union activity at the 10 May meeting and his denial issupported by his file memorandum memorializing thatmeeting which states the reasons for the reprimands, andthe testimony of Reynaldo Cruz, whom,I found to be acredible, and convincing witness. Similarly, Cruz' testi-mony corroborated that of Marrero that the reprimandhe intended to give Rodriguez on 13 May was for beingaway from his working area. In his testimony about what32 420 U.S. 251 (1975).12 SeeBaton Rouge Water Works Co.,246 NLRB 995 (1979)33Sears Roebuck & Co.,274 NLRB 230 (1985)occurred on the night of 13 May, Rodriguez attemptedto create the impression that his union activity was men-tioned in connection with Marrero's wanting to meetwith him. He testified that Cruz told him that Marrerowanted to talk to him about "the union problem" thatexisted at the Company. However, when pressed oncross-examination,Rodriguez equivocated on the ques-tion of whether Cruz mentioned the word "union" andin his affidavit given to the Board 5 days after the inci-dent there is no mention of Cruz using the word"union."The credible testimony of Cruz and MarcosVega, an employee who was present on 13 May andheard Cruz tell Rodriguez that Marrero wanted to seehim, indicates that Cruz made no reference to "the unionproblem" or "a problem at the company," but simplytold Rodriguez that Marrero wanted to speak with him.There is evidence that Marrero had some reason to be-lieve that there was a factual basis for each of the inci-dents for which he gave Rodriguez a reprimand on 10May and the incident for which he intended to repri-mand him on 13 May. Accordingly, I do not concludethat the confrontation -on, 13 May which resulted in Ro-driguez' suspension and discharge was "concocted" inorder to set him up, for disciplinary action or that thebasis , for the disciplinary action taken was pretextual .34However, I do find that the General Counsel has madeout a prima facie case underWright Line35that the disci-plinary action taken against Rodriguez resulted from hisunion activity. The evidence establishes that Rodriguezwas the leading union advocate among the employeesand that the Respondent's supervisors were aware of hisrole.-The Respondent's antiunion campaign and the nu-merous violations of Section 8(a)(1) committed duringthe campaign demonstrated its unionanimus.Rodriguezwas a particular target of thisanimus,having been toldby Cortes that if he were the head of the Union hewould be fired and by Cotto that he was going to bethrown out like a bag. I find the evidence is "sufficientto support the inference that protected conduct was a`motivating factor' in the employer's decision"36 to sus-pend and discharge Rodriguez. This places on the Re-spondent the burden of establishing that it would havetaken thesameaction in the absence of protected con-duct.37S4 Although the fact that a labor relations attorney was present at thedisciplinary meeting on, 10 May and would have attended the meeting on13May if Rodriguez had agreed to it may have been unusual, I do notfind it particularly significant. Given the upcoming election and the factRodriguez was a known union advocate, the Respondent may havewanted its legal advisor present to assure the meeting did not result inany unlawful conduct on its part There is no evidence that the attorneydid anything but observe the meeting85 251 NLRB 1083 (1980)36 Idat 1089,94 In this regard,the Respondent contends that certain exhibits relatingto its disciplinary practices were erroneously excluded from evidence andshould be admitted The documents in question are employee separationforms containing information relating to the reasons for the employee'stermination. I sustained the General Counsel's objection to introductionof these documents on the basis of the Respondent's failure to producethem in response to a subpoena duces tecum served on it prior to thecommencement of the hearing, in accordance with the Board's rulings inBannon Mills,146 NLRB 611 (1964), and similar cases Part of the Re-Continued ELECTRONIC DATA SYSTEMS135On its face, the Respondent's action in discharging Ro-driguez appears to have been justified. His adamant re-fusal to attend the 13 May meeting with Marrero wasnot protected conduct, was insubordinate, and occurredin the presence of a recently hired employee, MarcosVega, a supervisor, Crltz, and a representative of theCompany's home office in Dallas. Marrero advised Ro-driguez that he was engaging in insubordination andgave him ample opportunity to change his mind andattend the meeting. Rodriguez repeatedly refused Mar-rero's requests and orders to meet with him. The Boardrecently found a discharge under similar circumstancesto be lawful in E.I.duPont &Co.38 A different resultmight be warrnated here if I believed Rodgriguez' testi-mony that one purpose of the meeting on 13 May was toreprimand him for talking about the Union during work-ing hours and that Marrero had promised that Rodriguezwould continue to receive his salary and benefits whilesuspended in return for his not going to the Companyand inciting the employees about the Union. As notedabove, I do not credit Rodriguez' testimony that he wasreprimanded for talking about the Union. There is noth-ing to corroborate Rodriguez' story concerning Mar-rero's alleged promise to continue his salary and benefitsafter 16 May, which did not in fact happen, and I do notcredit this testimony about this. I find that the evidenceis sufficient to establish that Rodriguez would have beensuspended and discharged for his insubordinate conducton 13 May even in the absence of protected conduct onhis part.39 Accordingly, I shall recommend the dismissalspondent's excuse for not timely producing the documents in response tothe subpoena is an extension of its argument that it was entitled to a post-ponement of the start of the hearing in order to prepare its case and toproduce the documents. I have already found that the Respondent failedto demonstrate that a postponement was justified I also find that the Re-spondent has not demonstrated that it made a good-faith effort to complywith the subpoena duces tecum or that its failure to produce the docu-ments in question was not culpable.The subpoena was served well in ad-vance of the hearing date and the Respondent made no motion to revokeit.Before resting her case, counsel for the General Counsel made a con-certed effort to ascertain from Mario Marrero whether the Respondentmaintained records of disciplinary action which would fall within par. 5of the subpoenaTypical ofMarrero's dissembling and evasive response isthe followingA Persons have been dismissed because of violations of companyrules.Q AndI'm sure there are documents that reflect that they havebeen fired and by whom and for what violation, are there not9A. I wouldn't be able to answer, its possibleThe documents the Respondent proffered as a part of its case specificallyshow whether an employee had been fired, by whom, and for what viola-tion.When asked about these documents,Marrero admitted that he wasaware of their existence at the time he previously testified, that he hadseen such documents,and that he had made no effort to go through thecompany files and produce them in response to the subpoena Under thecircumstances,there was no basis for the General Counsel to seek judi-cial enforcement of the subpoena because the Respondent representedthat no such documents existed.Its agrument that the documents were"newly discovered"between the first week of the hearing and the date itresumed iscontrary tothe evidence.38 274 NLRB 1104 (1985).39 By the time Rodriguez was discharged,Marrero had learned thatRodriguez had admitted to Cruz that he had been away from his workareaandthat he had threatened Cotto. Within a day or two of havingbeen first reprimanded,Rodriguez had again left his work area withoutpermission.Under the circumstances, it cannot be said that the Respond-ent's actions concerning Rodriguez were unjustified or unduly harsh.of the allegations that Emilio Rodriguez was denied arepresentative at a disciplinary interview and that he wasdisciplined for talking to employees about the Union inviolation of Section 8(a)(1) and that he was suspendedand discharged in violation of Section 8(a)(1),'(3), and(4).B. Case 24-CA-4914FactsOn 3 February 198440 the Respondent dischargedLydia Cotto, the longtime supervisor of its keypunch de-partment's "3 to 11" or "night" shift. As a result, the re-sponsibility for supervising the night shift on that dateevolved upon Maria de las Nievas Ferrer, who hadserved as assistant supervisor of that shift for 5 years.Ferrer was told by Luz Echevarria at the beginning ofthe shift that Cotto would be absent, but was not toldthe reason. The night shift's second regularly scheduledbreak was from 9:30 to 9:40 p.m. At the start of thatbreak, an operations employee, Georgie Torres, cameinto the keypunch area and asked Ferrer if it was truethat Cotto had been fired. About thesametime, Cottowas speaking by telephone to employees in the keypunchdepartment and informing them that she had been dis-charged. Consequently, by the end of the breaktime, allthe keypunch employees were aware of Cotto's dis-charge.Cotto was a popular supervisor. Several of the em-ployees were visibly upset by this news and some, in-cluding Ferrer, were crying. After the break ended, onlyone of the keypunch employees, Luz Maria Rodriguez,known as "Dona Luz," returned to performing thenormal duties of a keypunch operator. Several were atthe desk of Ferrer attempting to console her, some werein the restroom, others remained at their workstationsbutwere not working, while still others congregatedabout the department. It is undisputed that with the ex-ception of Dona Luz, none of the keypunch operatorsperformed their normal duties between 9:40 and approxi-mately 10:40 p.m. The General Counsel contends thatFerrer was responsible for this disruption in work; how-ever, I do not find that the evidence establishes this to bethe case. Based on the testimony of those witnesses whowere present, I conclude that the work stoppage was aspontaneous occurrence arising out of the emotionalimpact of the news that Cotto had been fired. AlthoughI conclude that Ferrer did not cause or lead the workstoppage, she also did little or nothing to stop it. It ap-pears that once Ferrer regained her composure, 10 or 15minutes after the end of the break, and realized that theemployees were not working, she did not order themback to work or even suggest that they do so.41 Some-time later, she announced to the' group that if they werenot going to continue working they should hand in theirwork. This was apparently misinterpreted by some of the4° Hereinafter, all dates are in 1984, unless otherwise indicated.41According to Ferrer, when she saw the work was not being done,she commented to Dona Luz, the one person who was working,that theday's production had to be completed, but she did not know if anyoneelse heard her say this 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees to be an order to turn in their work. At thatpoint, employees Ramonita Lopez and Ines `Perozo of-fered to assist Ferrer, who was performing her regularduties of balancing diskettes. Ferrer had Lopez checksome diskettes and when she finished, picked up thework of those employees who had not handed it in.Lopez then sat at a machine and checked some Medicarework. Ferrer had Perozo wash the office coffeepot.About 10:20, Ferrer telephoned Luz Echevarria toinform her about what was going on. Echevarria toldher she was going to contact the company attorneys andwould call back. Echevarria was unable to contact theattorneys, but called Ferrer about 10:40 and told her totell the employees they should either go back to work orpunch out their timecards and leave. Ferrer relayed thismessage to the employees, all of whom agreed to returnto work. Work was handed out to the employees and allworked until the normal quitting time about 10 minuteslater.On the following day, Saturday, Ferrer, who wasworking overtime, reported to work at 7 a.m. She metwith Echevarria at 8:30 a.m. and described what hadhappened the previous evening. She later met with Ac-count Manager Hector Rodriguez, Echevarria, and theCompany's attorneys to describe what had happened. OnSunday, Rodriguez and the attorneys met with DonaLuz and questioned her about what had occurred onFriday evening. No other employees were interviewed.Hector Rodriguez made the determination that 10 of thekeypunch employees who had participated in the workstoppage would be discharged.42When the employeesarrived at work on Monday, 6 February, they were metby a security guard and taken to an office. Each was,called into a room where Echevarria and PersonnelManager Vivian Gonzales were present and informed the10 individuals that they were being discharged becauseof what had occurred on Friday.Analysis and ConclusionsThe General Counsel contends that the keypunch em-ployees who were discharged were fired in violation ofSection 8(a)(3) and (1) of the Act, because nine of themhad supported the Union during the election campaign atthe Company the previous spring. At the hearing, theGeneral Counsel took the position that the Respondent,through its Supervisor Ferrer, had created the workstoppage on 3,February as part of a scheme to enable itto discharge certain employees it wished to be rid of be-cause they were prounion. As I have indicated, I do notfind that Ferrer intentionally caused the work stoppage,which was a spontaneous reaction of the employees tothe firing of Lydia Cotto, although Ferrer initially didnothing to get the employees to return to work and mayhave prolonged the stoppage by giving an, ambiguousorder that the employees should turn in their work. Ialso do not accept the General Counsel's argument thatthere is no evidence that any employee "ever directly or42The employees who were fired were Priscilla Brugueras, NormaCruz, Alma Encarnacion, Sadia Feliciano, Gustavor Joglar, Elupina Mes-sina,Maria Mojica, Rafael Rodriguez, Jaime Rosado, and Angel RosarioNo relief is sought in the complaint with respect to Priscilla Bruguerasindirectly refused to work" between the end of the breakand the time Ferrer called Echevarna. All the employeeswere aware that they were expected to return to work atthe end of the break whether they were told to do so bya supervisor or not.The evidence is not in dispute that with the exceptionof Ferrer and Dona Luz none of the employees returnedto their normal work production until approximately1040 and that the reason they did not do so was theirreaction to the news that Cotto had been fired. Howev-er, there was no evidence that the employees' work stop-page concerned or was in protest of the impact of thefiring of Cotto on the terms and conditions of their em-ployment. Rather, from all that appears, they were con-cerned about the personal loss suffered by Cotto. Conse-quently, the work stoppage was not protected activityunder Section 7 of the Act.43 This being the case, theRespondent was free to impose appropriate discipline onits employees so long as it did so in a nondiscriminatorymanner.Considering the evidence under the criteria ofWrightLine,supra, I find that the General Counsel has made aprima facie showing sufficient to support the inferencethat the disciplinary actions in question were carried outin a discriminatory manner and that protected activitywas a motivating factor in the Respondent's decision todischarge these particular employees, while at the sametime taking no disciplinary action whatsoever againstotherswho engaged in essentially the same conduct.There is ample evidence of the Respondent's unionanimus in its antiunion position in the election campaign,the violation of Section 8(a)(1) found in the case consoli-dated herewith, and the credited testimony of LydiaLotto that during the Union's organizing campaign, DataCenter Manager Antonio Cortes told her that he wouldfind a way to dismiss the employees who were trying tobring the Union into the Company.44The evidence also establishes that during the unioncampaign, Cotto was directed by Hector' Rodriguez toarrange the work stations of the keypunch operators onher shift so that all the prounion employees were on oneside and those who were against the Union were on theother .4-5 She did so with the knowledge of the keypunch43 Phase, Inc,263 NLRB 1168, 1169-1170 (1982),Stage Employees,262NLRB 946, 947-948 (1982)44 Cortes made similar comments to Emilio Rodriguez about the sametime.'45 Because at that time Hector Rodriguez was acting in the capacity ofan attorney providing legal advice to the Respondent in connection withthe Union's organizing campaign, I sustained the Respondent's objectionsto the General Counsel's questions seeking the content of certain confi-dential communications between Rodriguez and Cotto, as coming withinthe attorney-client privilege, on the basis of the Supreme Court's decisioninUpjohn Co vU.S, 449 U S 383 (1981) The General Counsel has fileda posttnal motion seeking reconsideration of that ruling and acceptanceof an offer of proof relating to those conversations on the grounds thatthe conversations did not involve the giving of proper legal advice Theevidence presented by the Respondent concerning the circumstances sur-rounding its engaging the services of Rodriguez and his law firm was suf-ficient to establish that the attorney-client privilege was applicable to thecommunications in question and the motion is denied Although her con-versations with Rodriguez may be privileged, Cotto's actions ui arrangingthe employees' work stations according to their union preferences is not'Continued ELECTRONIC DATA SYSTEMS137department head, Echevarria. On 6 February it wasHector Rodriguez, then serving as the Company's ac-count manager, who made the decision to discharge the10 employees, all but 1 of whom had been placed on theprounion side of the keypunch department by Cotto, andto take no disciplinary action against the others, all ofwhom had been placed on the antiunion side by Cotto.Although the Respondent argues that there has been noshowing that certain of the discharged employees en-gaged in union activity, its actions in arranging theirwork stations according to their superviors' perceptionof their prounion sentiments, even if incorrect, demon-strates that the Respondent considered the employees tobe supporters of the Union.Although the discharges occurred almost 9 monthsafter the May 1983, election, the consolidated hearing onthe unfair labor practice allegations and the Union's ob-jections to the election had concluded in November1983, and the Respondent was aware there was a possi-bilityof a new election being held. Consequently, itcannot be said that this action was so removed from theUnion's organizing campaign as to ' be unrelated to thatactivity.Also supporting the inference that the discharges wereimproperly motivated is the superficality of the Respond-ent's investigation of the incident, the' severity of the dis-cipline in relation to the misconduct, and the dispartiy oftreatment of the employees involved. From all that ap-pears,Hector Rodriguez interviewed only Ferrer andDona Luz about the incident before making his decision.The impartiality of Ferrer, the person with responsiblityformaintaining decorum and production on the nightshift,would certainly be open to question. Dona Luz,being the one production employee who was not in-volved in the work stoppage, could be expected to pro-vide little insight into the employees' actions and theirmotivations. No explanation has been offered why noneof the employees involved were questioned about the in-cident. In similar circumstances, the fact that an employ-er made no meaningful investigation of the alleged mis-conduct and failed to give the employees involved anopportunity to explain their actions before dischargingthem has been 'a significant factor in findigs of discrimi-nation by the Board and the courts.46By all accounts, the news of -Cotto's discharge was to-tallyunexpected and-evoked an initial outpouring ofemotion by almost everyone who had worked for her.Notwithstanding this, the wrok stoppage lasted no morethan 1 hour and may well have been less had Ferrer nothad the work collected or had Ferrer or Dona Luz madeany realistic effort to perform their duties as assistant su-pervisors by directing the employees to return to work.It is undisputed that once they were given a direct orderto do so, all employees returned to work. The Respond-ent's response to the employee's actions was to gut itssubject to the privilege. Luz Echevarna's testimony that she heard Ro-driguez direct Cotto to arrange the employees according to their unionsentiments came into evidence without objection.46 See,e.g, Syncro Corp,234 NLRB 550 (1978);Terminal ServicesHouston,229 NLRB 1117 (1977);TLM.E.-DC, Inc. v NLRB,504 F2d294 (5th Cir. 1974),NLRB v. Ayer Lar Sanitarium,436 F 2d 45 (9th Cir.1970),US Rubber Co. v. NLRB,384 F.2d 660 (5th Cir. 1967).nightshift by -firing 10 employees, most of whom weredescribed by Echevarria as good workersand at least 2,Jaime Rosado and Rafael Rodriguez, were described asoutstanding, even though their removal interfered withthe Company's ability to perform its work.Perhaps the most telling factor in the Respondent's re-sponse to the employees' work-stoppage was the dispari-ty of its 'treatment of the employees involved. Eventhough not one of the nonsupervisory 'employees per-formed any production work between the end of thebreak and 10:40, those identified by theRespondent asprounion were discharged while all but one of thoseidentifiedas antiunionwere returned to work withoutany disciplinary action whatsoever or even any loss ofpay.Further, no disciplinary action of any kind wastaken againstFerrer despite the fact that she permittedthe work stoppage to occur and made no effort to getthe employees back to work for over 40 minutes whenshe finally called Echevarria. The alleged reason for thedisparity of treatment-those not discharged had re-mainedat their workstations-is not persuasive. One ofthe prounion employees, Jaime Rosado,remained at hiswork station, during the work stoppage, but was still dis-charged. In any event,no reasonablebasis for the differ-ence in treatment has been demonstrated. It must be as-sumedthat the offense for which the employees weredisciplinedwas their failure to perform the keypunchwork for which they were being paid by the Respond-ent, not for their failure to sit at particular places whilefailing -to perform such work. The fact is all the employ-ees were equally guilty of engaging in a work stoppage,but those the Respondent considered prounion were dis-charged. There can belittle doubt but that suchdisparatetreatment of the prounion employees would have theeffect of discouraging union support and activity.Once the General Counsel establishes a prima faciecase of discrimination underWright Line,the burden ison the employer, to demonstrate that the same actionwould have been taken in the absence of protected con-duct. The Respondent has not borne that burden:' HectorRodriguez, who was solely responsible for thedecisionto discharge the employees, did not testify." What evi-dence there is concerning the Respondent's disciplinarypractices suggests that its action with regard to this inci-dentwas highly,unusual.Although there may neverhave been asimilarmasswork stoppage before, 'therewas evidence that the Respondent'sunusual practicewhen an employee was guilty of dereliction ' of duty wasinitially to give the employee a warning. I conclude thattheRespondent discharged these employees because itconsidered them to be supporters of the Union and, in sodoing, violated Section8(a)(1) and(3) of the Act.47Mario Marrero, who resumed his duties as account manager whenHector Rodriguez left the Company on 30 May 1984, testified that he didnot know where Rodriguez was at the time of the hearing. I find it in-credible that the Respondent would be unable to-produce Rodriguez whowas involved in this matter from the start of the Union's campaign, firstas the Company's labor attorney and, thereafter,as its account managerduring the period in which the unfair labor practices charges against itwere being investigated and litigated. I have little doubt but that if theRespondent wanted Rodriguez to appear as a witness, it could have pro-duced him 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Objections to the Election in Case24-RC-6802The Unionfiled timely objections to the election con-ducted on 14 June 1983.In view of my findings in Cases24-CA-4773 and 24-CA-4799 thatthe Respondent hasviolated Section 8(a)(1) of theAct in themanner de-scribed herein,all those unfair labor practices takingplace between the date of the filingof thepetition andthe date of the election,Iconclude that those unfairlabor practices are sufficient to warrant setting aside theelection.Likewise,Ifind the Union'sobjections to bemeritorious to the extent they are consistentwith theunfair labor practices found herein.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.Having found that the Respondent violated Section8(a)(3) and (1) of the Act by discharging Norma Cruz,Alma Encarnacion, Sadia Feliciano, Gustavo Joglar,Elupina Messina, Maria Mojica, Rafael Rodriguez, JaimeRosado, and Angel Rosario, I shall recommend that theRespondent be ordered to offer each of them immediateand full reinstatement to their former positions or, if anysuch positions no longer exist, to substantially equivalentpositions,without prejudice to their seniority and otherrights and privileges previously enjoyed, and to makethem whole for any loss of earnings they may have suf-fered by reason of the discrimination against them. Back-pay shall be computed in the manner prescribed inF.W.Woolworth Co.,90 NLRB 289 (1950), with interest to bepaid on the amounts owing in accordance withFloridaSteel Corp.,231 NLRB 651 (1977).48I believe that a broad cease-and-desist order is war-ranted in view of the Respondent's widespread miscon-duct which has continued, as indicated by its discrimina-tory mass discharge of employees it considered support-ers of the Union after the first hearing on this matter,and demonstrates a deliberate disregard of its employees'Section 7 rights.49Having found that the Union's objections to the elec-tion should be sustained to the extent they are consistentwith the violaitons of Section 8(a)(1) found to have oc-curred during the critical period and that the Respondenthas committed unfair labor practices sufficient to warrantsetting aside the election held on 14 June 1983, I shallrecommend that the election be set aside and a new elec-tion held.CONCLUSIONS OF LAW1.The Respondent,Electronic Data Systems Interna-tional Corporation,is an employer engaged in commercewithin the meaning of Section2(2), (6), and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The Respondent violated Section 8(a)(1) of the Actby:(a)Coercively interrogating employees concerningtheir union activities and those of other employees.(b)Threatening employees with reprisals, includingdischarge, for engaging in union activities.(c)Promising benefits to employees if they refrainedfrom supporting the Union.(d) Creating the impression that employees' union ac-tivitieswere under surveillance and soliciting employeesto engage in surveillance of union activities of others.(e)Threatening employees with business closure andloss of employment in the event they selected the Unionas their collective-bargaining representative.(f) Soliciting an employee to dissuade other employeesfrom supporting the Union.(g)Maintaining a rule prohibiting employees from dis-cussing salaries or other forms of compensation amongthemselves, maintaining an overly broad no-distributionrule and enforcing that rule in a discriminatory mannerby telling employees it applied to the distribution of liter-ature in favor of the Union, but not to that in favor ofthe Company.(h) Telling employees not to discuss the union electioncampaign during a break period.(i)Permitting and assisting in the distribution of coer-cive antiunion literature during working time.(j)Offering and granting increased benefits to employ-ees and applying such benefits retroactively in order todissuade them from supporting the Union.4.The Respondent violated Section 8(a)(3) and (1) oftheAct by discharging employees Norma Cruz, AlmaEncarnacion, Sadia Feliciano, Gustavo Joglar, ElupinaMessina, Maria Mojica, Rafael Rodriguez, Jaime Rosado,and Angel Rosario, because they engaged in union activ-ity and/or supported the Union or because the Respond-ent believed they engaged in such activity or support.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6.The Respondent did not engage in any unfair laborpractices alleged in the consolidated complaints not spe-cifically found herein.7.The Union's objections have been sustained to theextent consistent with the violations of Section 8(a)(1)found herein and the Respondent has interfered with andillegally affected the results of the Board election heldon 14 June 1983.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edso50 If no exceptionsare filed as provided by Sec 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommended48 See generallyIsisPlumbing Co,138 NLRB 716 (1962)Order shall, as provided in Sec. 102 48 of the Rules, be adopted by the49 SeeClarkManor Nursing Home,254 NLRB 455 (1981),HickmottBoard and all objections to them shall be deemed waived for all pur-Foods,242 NLRB 1357 (1979).poses ELECTRONIC DATA SYSTEMS139ORDERThe Respondent, Electronic Data Services Internation-alCorporation,Hato Rey, Puerto Rico, its officers,agents, successors, and assigns, shall1.Cease and desist from(a)Coercively interrogating employees concerningtheir union activities and those of other employees,(b) Threatening employees with discharge or other re-prisals for engaging in union activities.(c)Promising benefits to employees if they refrainfrom supporting Union de Tronquistas.de Puerto Rico,Local 901, International' Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America orany other labor organization.(d) 'Creating the impression that employees' union ac-tivities are under surveillance and soliciting employees toengage in surveillance of the union activities of others.(e)Threatening employees with business closure andloss of employment if they select the Union or any "otherlabor organization as their collective-bargaining repre-sentative.(f)Soliciting employees to dissuade other employeesfrom supporting the Union or any other labor organiza-tion.(g)Maintaining any rule that prohibits employees fromdiscussing salaries or other forms of compensation amongthemselves.(h)Maintaining any rule which prohibits employeesfrom distributing literature for purposes protected bySection 7 of the Act on the Respondent's premisesduring nonworking time and/or enforcing any rule con-cerning distribution of literature in a discriminatorymanner.(1)Telling employees not to discuss the Union or anyother labor organization.(j)Permitting and/or assisting in the preparation of co-ercive antiunion literature using company facilities anddiscriminatorily permitting such literature to be distribut-ed during working time.(k)Announcing' and instituting increased benefits toemployees and retroactively applying such benefitsduring the course of a union organizing campaign.(1)Discharging employees because they engage inunion activities or because they support the Union orany other labor organization.(m) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the purposes of the Act.(a)Rescind and abrogate its rule which prohibits em-ployees from discussing theirsalariesand other forms ofcompensation among themselves.(b)Rescind or modify its rule concerning the distribu-tion of literature so that it does not prohibit the distribu-tion of literature for the purposes protected by Section 7of the Act by employees in nonworking areas of the Re-spondent's premises during nonworking time.(c)Offer Norma Cruz, Alma Encarnacion, Sadia Feli-ciano,Gustavo Joglar, ElupinaMessina,Maria Mojica,Rafael Rodriguez, Jaime Rosado, and Angel Rosario, im-mediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent po-sitions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and make themwhole for any loss of earnings and other benefits sufferedas a resultof the discrimination against them, in themanner set forth in the remedy section of the decision.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other 'records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Remove from its records and files any references tothe discharges of Norma Cruz, Alma Encarnacion, SadiaFeliciano,Gustavo Joglar,EhipinaMessina,MariaMojica, Rafael Rodriguez, Jaime Rosado, and Angel Ro-sario on 6 February 1984, and notifythem in writing thatthis is being done and that the evidence of their unlawfuldischarges will not be usedas a-basisfor futurepersonnelactions againstthem.61(f)Post at its facility in Hato Rey, Puerto Rico, inEnglish and Spanish, copies of the attached noticemarked "Appendix."52 Copies of the notice, on formsprovided by the Regional Director for Region 24, afterbeing signed by the Respondent's authorizedrepresenta-tive,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondentto ensurethat the noticesare not altered, defaced, or covered by any othermateri-al.(g)Notify theRegionalDirector for Region 24, inwriting within 20 days from the date of this Order whatstepsthe Respondent has taken to comply.IT ISFURTHERORDERED thatthe election in Case 24-RC-6802 be set aside and that said case be severed andremanded to the Regional Director for Region 24 for thepurpose of conducting a new election. The Regional Di-rector shall include in the Notice of Election the follow-ing paragraph:53NOTICE TO ALL VOTERSThe election of 14 June 1983 was set aside be-cause the National LaborRelationsBoard foundthat certain conduct of the Employer interferedwith the employees' exercise of a free andreasonedchoice. Therefore, a new election will be held in ac-cordance with the terms of this Notice ofElection.All eligible voters should understand that the Na-tional Labor Relations Act gives them the right tocast their ballots as they see fit, and protects themin the exercise of this right, free frominterferenceby any of the parties.51SeeSterling Sugars,261 NLRB 472 (1982)52 IfthisOrder is enforced by a judgment of a UnitedStates court ofappeals, thewordsin the notice reading"Postedby Order ofthe Nation-alLaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcingan Order of theNationalLaborRelations Board "53 SeeLufkin Rule Co.,147 NLRB 341 (1964). 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that the consolidated com-plaint be dismissed insofar as it alleges violaitons not spe-cifically found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelations Board hasfound that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOTinterrogate you concerning your unionactivities or those of other employees.WE WILL NOTthreatenyou with discharge or otherreprisals for engaging in union activities.WE WILL NOT promise benefits to you if you refrainfrom supporting the Union de Tronquistas de PuertoRico, Local 901, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica or any other labor organization.WE WILL NOT create the impression that your unionactivities are under surveillance or solicit you to engagein surveillance of the union activities of others.WE WILL NOT threaten you with business closure andloss of employment if you select the Union or any otherlabor organization as your collective-bargaining repre-sentative.WE WILL NOT solicit you to dissuade other employeesfrom supporting the Union or any other labor organiza-tion.WE WILL NOTmaintainany rule which prohibits youfrom discussing ,your salaries or other forms of compen-sation amongyourselves.WE WILL NOT maintain any rule which prohibits youfrom distributing literature for purposes protected bySection 7 of the Act on company premises during non-working hours and WE WILL NOT enforce any rule con-cerning distribution of literature in a discriminatorymanner.WE WILL NOT tell you not to discuss the Union or anyother labor organization.WE WILL NOT permit and/or assist in the preparationof coercive antiunion literature, using company facilities,or discriminatorily permit such literature to be distribut-ed during working hours.WE WILL NOT announce and institute increased bene-fits or retroactively apply such benefits during the courseof a union organizing campaign.WE WILL NOT discharge- you because you engage inunion activities or because you support the Union or anyother labor organization.WE WILL NOT in any other manner interfere with, re-strain, or coerce you in the exercise of the rights guaran-teed you by Section 7 of the Act.WE WILL rescind the rule which prohibited you fromdiscussing you salaries and other forms of compensationamong yourselves.WE WILL rescind or modify the rule concerning distri-bution of literature so that it does not prohibit the distri-bution of literature for the purposes protected by Section7 of the Act by employees in nonworking areas of thecompany premises during nonworking time.WE WILL offer Norma Cruz, Alma Encarnacion, SadiaFeliciano,Gustavo Joglar,ElupinaMessina,MariaMojica, Rafael Rodriguez, Jaime Rosado, and Angel Ro-sario, immediate reinstatement to their former positionsof employment or, if such positions no longer exist, tosubstantially equivalent positions of employment, withoutprejudice to their seniority and other rights or privilegespreviously enjoyed and WE WILL make them whole forany loss of wages they may have suffered because of ourhaving unlawfully discharged them, with interest.WE WILL remove from our records and files and refer-ences to the discharges of Norma Cruz, Alma Encarna-cion, Sadia Felinciano, Gustavo Joglar, Elupina Messina,MariaMojica,RafaelRodriguez, Jaime Rosado, andAngel Rosario on 6 February 1984, and notify them inwriting that this has been done and that evidence of theirunlawful discharges will not be used as a basis for futurepersonnel actions against them.ELECTRONICDATA SYSTEMS INTERNA-TIONAL CORPORATION